Citation Nr: 1447548	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-26 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for a low back disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Wife


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 

INTRODUCTION

The Veteran had active military service from February 1985 to June 1989 and from June 1989 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2013, the Veteran testified during a Video hearing that was held before the undersigned Acting Veteran's Law Judge (AVLJ).  A transcript of the hearing is included in the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the evidence of record, the Board has determined that a remand is necessary before the matter on appeal can be adjudicated.  Specifically, the Veteran has been service connected for a low back disability since 2007.  In September 2010, the Veteran asserted that his back disability has worsened and he is entitled to a higher evaluation. 

The Veteran gave testimony at his September 2013 hearing and he submitted new medical evidence at this time.  The new evidence of record suggests that the Veteran's condition has worsened.  His primary care physician evaluated the Veteran in September 2012 and the Veteran reported that due to his multi-level lumbar disc herniation, degenerative joint disease, and heel spurs, his musculoskeletal pains have increased and he has been prescribed anti-inflammatory analgesics as well as opioids for pain.  Neither prescription has been able to control his pain adequately.  Both medications caused side effects and sedation.  Further, the examiner noted that the Veteran was no longer able to complete his duties at work because of his medical conditions and the Veteran was recommended to find a less physical demanding employment.  

In October 2012, the Veteran was seen at the VA in El Paso and the examiner recommended that the Veteran go on an employee modification plan due to his chronic low back pain.  

The Veteran's last VA examination was in February 2011, nearly four years ago.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, a remand is required to afford the Veteran a new VA medical examination to determine the current impairment resulting from his service-connected low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's pertinent VA medical treatment records from September 2012 to the present from the El Paso VA medical center, as well as any other VA facilities from which he has received treatment for his low back strain since that time.  Any negative reply must be documented for the record. 

2.  Schedule the Veteran for a VA examination to determine the current level of impairment of the service-connected low back disability.  Any tests deemed necessary by the examiner should be conducted, any necessary consultations should be completed, and all clinical findings should be reported in detail.  The examiner must review the Veteran's claims file and must explain the complete rationale for all opinions expressed and conclusions reached.  The examiner is asked to describe the range of motion of the thoracolumbar spine, including any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination or pain on movement.  Any additional functional loss should be expressed in terms of additional limitation of motion, if possible. 

The examiner should also indicate whether the Veteran experiences any neurological impairment, to include problems with bowel or bladder control, resulting from his thoracolumbar spine disability.  If such neurological impairment exists, the nature and severity of it should be described in detail.  The examiner must also not the presence, length, and severity of any incapacitating episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



